Title: From Thomas Jefferson to James Monroe, 15 April 1785
From: Jefferson, Thomas
To: Monroe, James


               
                  Dear Sir
                  Paris Apr. 15. 1785.
               
               We wrote a public letter to Mr. Jay the day before yesterday. We were induced to hasten it, because young Mr. Chaumont was to set out yesterday for l’Orient to go to N. York in the packet, and a private conveyance is alone to be depended on for secrecy. I have put off writing any letters as long as I could, expecting the arrival of the packet. She is arrived, as the packet of the last month did without bringing a scrip of a pen public or private to any American here. This perplexes us extremely. From your letter of Dec. 14. and from one written at the same time by Mr. Jay to Dr. Franklin we have reason to beleive Congress have done something in the affairs with England and Spain. We also thought something would be said to us on the subject of the Barbary States. We therefore deferred moving lest we should have to change our move which is always dishonourable. We particularly expected instructions as to the posts still held by the English. We shall do the best we can under our old instructions. The letter from the Duke of Dorset will I dare say surprise you all. It is a folly above the highest that could have been expected. I know from one who saw his instructions that he softened them much in the letter to us. The following paragraph is from a letter I recieved from Doctor Price about ten days ago. ‘There is, I fancy, no probability that Britain can be brought to consent to that reciprocity in trade which the United States expect. This is sad policy for Britain but it may turn out to be best for America and should the issue be our exclusion from the American ports we may be ruined but I do not see  that America would suffer in it’s true interest. The fixed conviction however is that we are able to supply America on so much better terms than any other country that do what we will we must have its trade.’ It is dated March twenty first. He is said to be in great intimacy with Mr. Pitt and I verily beleive this paragraph contains the genuine creed of the nation and ministry. You will observe that the 4th. article of our original draught of a treaty transmitted to the several courts was contrary to a right reserved by the states in the confederation. We shall correct it in every instance. War and peace still doubtful. It rather seems that the peace may continue a while yet. But not very long. The Emperor has a head too combustible to be quiet. He is an eccentric character. All enterprize, without calculation, without principle, without feelings. Ambitious in the extreme, but too unsteady to surmount difficulties. He has had in view at one time to open the Scheld, to get Maestricht from the Dutch, to take a large district from the Turks, to exchange some of his Austrian dominions for Bavaria, to create a ninth electorate, to make his nephew king of the Romans, and to change totally the constitution of Hungary. Any one of these was as much as a wise prince would have undertaken at any one time. Quod vult, valde vult, sed non diu vult.
               I send you Voltaire’s legacy to the K. of Prussia, a libel which will do much more injury to Voltaire than to the king. Many of the traits in the character of the latter to which the former gives a turn satyrical and malicious, are real virtues. I should remind you that two packets have now come without bringing me a letter from you, and should scold you soundly, but that I consider it as certain evidence of your being sick. If this be so, you know you have my sincere prayers for better health. But why has no body else written to me? Is it that one is forgotten as soon as their back is turned? I have a better opinion of men. It must be either that they think that the details known to themselves are known to every body and so come to us thro’ a thousand channels, or that we should set no value on them. Nothing can be more erroneous than both those opinions. We value those details, little and great, public and private, in proportion to our distance from our own country: and so far are they from getting to us through a thousand channels, that we hear no more of them or of our country here than if we were among the dead. I have never received a tittle from any [mem]ber of Congress but yourself and one letter from Dr. Williamson. The D. de Rochefoucault is kind enough to communicate  to us the intelligence which he receives from Mr. St. John, and the M. de la F. what he gets from his correspondents. These have been our only sources of intelligence since the middle of December.
               There are particular public papers here which collect and publish with a good deal of accuracy the facts connected with political arithmetic. In one of these I have just read the following table of the proportion between the value of gold and silver in several countries.
               
                  
                     Germany 1. to 14 11/71
                     Spain 1. to 14 3/10
                  
                  
                     England 1. to 15 ½
                     France 1. to 14 42/100
                  
                  
                     Russia 1. to 15
                     Holland 1. to 14 ¾
                  
                  
                     
                     Savoy 1. to 14 ⅗
                  
               
               The average is 1. to 14 ⅝. As Congress were on this subject when I left them and I have not heard of their having finished it, I thought this worth your notice.
               Since the warm weather has set in I am almost perfectly reestablished. I am able now to walk six or eight miles a day which I do very regularly. This must supply the place of the journey I had meditated into the South of France. Tho’ our business does not afford constant occupation, it is of such a nature one does not know when our presence may be wanted. I need add no signature but wishing you every happiness bid you Adieu.
            